Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Priority
This application claims benefit of 62/368,516 (filed 7/29/2016). 

Election
Applicant’s election without traverse of Group I, in the reply filed on 4/29/2019 is acknowledged. 
Claims 1-18 are presented for examination on the merits. 

The amendment to drawings is accepted.

Claim interpretation:
Claim 1 drawn to a method wherein the step of “calculating a ratio of 1,5-anhydroglucitol and the first analyte by comparing…” recites only mental step/activity (abstract idea or necessary results of the two “measuring…” steps) without providing structural/patentable limitation to the active method steps, thus is not considered to provide patentable limitation for the claimed method. Consequently, claims 12-18 provide limitations for the “comparing” step only recite mental activities/abstract idea (including data processing/presenting with the use of computer), therefore claims 12-18 are considered not to provide patentable limitations for the claimed method. Thus claims 12-18 are rejected together with its independent claim 1 in the following art 

Response to Argument
Applicant’s arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant argued that the “calculating…” step in amended claim 1 should be considered for patentability analysis.
It is the examiner’s position that the “calculating…” step is done by comparing the results of the two measuring steps which only recite mental step/activity (abstract idea or necessary results of the two “measuring…” steps) without providing structural/patentable limitation to the active method steps because the “comparing…” is done when the results of the two measuring steps is presented.

Maintenance of Objection/Rejections (including modifications due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 9-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akhavan-Tafti (PN6068979).
Akhavan-Tafti teaches a method of sequential chemiluminescent detection of multiple antigens from sample (col. 3, line 7++).
For Claims 1-4 and 12-18: the reference teaches a method comprising: obtaining a sample (col. 6, line 8++): bodily fluids such as blood/urine/saliva which inherently comprising 1,5-anhydroglucitol and a first/any analyte which can be any target species (col. 6, line 25++, for claims 2-4); adding a first reagent to the sample by contacting with a first specific binding partner or labeled enzyme for the first target species (col. 6, line 66++); measuring the first light response (no specific response/measurement is claimed/defined, therefore any light/optic  adding a second reagent to the sample by reacting the second binding pair with a chemiluminescent substrate (col. 7, line 15++); measuring a second light response by detecting the second chemiluminescent signal (col. 7, line 18++) and Fig. 4 compares the chemiluminescence results of two adding and measuring steps: HRP-generated and AP-generated signals/bands as shown (col. 4, line 21++).
For Claims 9-10: the reference teaches measuring photons (not claimed/defined to be distinct from any light detecting/measuring process) with a light detector by detecting light (not defined/claimed to be distinct from any light detecting step as taught by cited art: exposed to X-ray film, col. 15, line 53++) wherein the images of the chemiluminescent light was obtained through the use of camera (Fig. 2A, col. 15, line 56++).

Claims 1-6 and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US2007/0264629).
Holmes teaches a method of sequential chemiluminescent detection of multiple analytes in a sample of bodily fluid (abstract).
For Claims 1-5 and 12-18: the reference teaches a method comprising: obtaining a sample (page 3, [0036]++): bodily fluids such as blood/urine/saliva/interstitial fluids which inherently comprising 1,5-anhydroglucitol and a first/any analyte which can be any analytes (page 3, [0033], line 4++ and page 12, [0118], for claims 2-5); adding a first reagent to the sample by contacting with a first antibody (page 12, [0116], line 3++); measuring the first light response by detecting the first antibody by detecting the first chemiluminescent signal (page 12, [0117], line 3++); adding a second reagent to the sample by reacting the second antibody (page 12, [0116], right column, line 5++); measuring a second light response by detecting the second chemiluminescent signal (page 12, [0117], line 3++) and the detections of the labeled antibodies indicate (which read as comparing) the presence of the first and second antigens (page 12, right column, line 9++).
For Claim 6: the reference teaches the first analyte is glucose (page 14, [0134], line 6++) 
For Claims 9-10: the reference teaches measuring photons with a light detector/photodiode (page 8, [0083], line 3++).
Claim 11: the reference teaches the first and second reagents are added to the sample via a microfluidic device (page 8, [0077]++, page 12, [0116]++).

Claims 1, 4, 6, 7-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida (US2011/0165608).
Machida teaches a method of detection of analyte in a blood sample (abstract).
For Claims 1, 4, 6 and 12-18: the reference teaches a method comprising: obtaining a blood sample (page 1, [0016]++, and page 3, [0024]++, for claim 4): which comprising 1,5-anhydroglucitol (1,5-AG, page 6, Example 1) and a first/any analyte which can be glucose (page 8, [0102]++, for claim 6); adding a first reagent to the sample by contacting with a first reaction reagent (page 4, [0052], line 5++); measuring the first light response by detecting chromogen/chemiluminescent signal (page 4, [0052], line 8++); adding a second reagent to the sample by reacting the second reaction reagent (page 4, [0052], line 7++); measuring a second light response by detecting the second chromogen/chemiluminescent signal (page 4, [0052], line 8++); and the measurement results shown/compared in Table 3 (for glucose, page 9) and Table 6 (for 1,5-AG, page 11).
For Claims 7-8: the reference broadly teaches the (first) reagent can comprises glucose oxidase (page 4, [0051], right column, line 10++) and the second reagent comprises pyranose oxidase (page 6, Example 1, Table for R2 Reagent).
For Claims 9-10: the reference teaches measuring photons with a light detector by using a spectrophotometer (page 4, [0046], line 4++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Machida in view of Holmes.

Machida does not explicitly teach the sample comprises saliva, urine and interstitial fluid as recited in claims 2-3 and 5, the first reagent is glucose oxidase and the second reagent is pyranose oxidase in one example as recited in claims 7-8, the first and second reagent are added to the sample via a microfluidic device as recited in claim 11. However, Machida teaches the use of glucose oxidase to measure glucose and pyranose oxidase to measure 1,5-AG in blood sample (page 3, [0034]).
Holmes teaches a method of sequential chemiluminescent detection of multiple analytes in a sample of bodily fluid (abstract) using a microfluidic device (page 8, [0077]++, page 12, [0116]++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to analyze a sample using glycose/pyranose oxidase in a microfluidic device.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of measuring analytes in blood sample and Machida teaches the importance of measuring 1,5-Ag and glucose from blood sample in diagnosing/treating/preventing diseases (page 1, [0003]) and Holmes teaches the benefits of using microfluidic device (page 2, [0010]) with small sample volume (page 3, [0037] in any body fluid samples. In addition, it would have been obvious to one skilled in the art to combine the teachings of Machida and Holmes of measuring 1,5-AG and glucose in blood sample using glucose/pyranose oxidase as 1st/ 2nd reagents as taught by Machida to achieve the predictable result of measuring 1,5-AG and glucose in bodily fluid samples.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach all the step of the claimed method including use of microfluidic device and glucose oxidase as 1st reagent and pyranose oxidase as 2nd reagent, etc. are routine and known in the art.  

Response to Argument
Applicant’s arguments filed 2/1/2021 have been fully considered but they are not persuasive.

It is the examiner’s position that the “calculating…” step is done by comparing the results of the two measuring steps which only recite mental step/activity (abstract idea or necessary results of the two “measuring…” steps) without providing structural/patentable limitation to the active method steps because the “comparing…” is done when the results of the two measuring steps are presented. Therefore, for example, Akhavan-Tafti (PN6068979) teaches in Fig. 4 comparing the chemiluminescence results after the two adding and measuring steps: HRP-generated and AP-generated signals/bands (col. 4, line 21++) wherein the ratio of the signal/band is presented clearly.

New Rejections necessitated by amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL -The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Scope of Enablement Rejection
Claims 1-6, 8-18 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for calculating a ratio of 1,5-anhydroglucitol and the first analyte using specified first reagent and second reagent, does not reasonably provide enablement for calculating a ratio of 1,5-anhydroglucitol and the first analyte using any/all reagent as first reagent and second reagent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The specification does not provide support by using any/all reagent as first reagent and any/all reagent as second reagent will be able to calculate a ratio of 1,5-anhydroglucitol and a first analyte. No correlation/relationship is established for using any reagent as first reagent and any reagent as second reagent with the presence of 1,5-anhydroglucitol and a first analyte. Is the 
The art of biotechnology is a highly unpredictable art and it would be an undue burden for one of ordinary skill in the art to test if all/any reagent on earth for its ability to calculate a ratio of ,5-anhydroglucitol and a first analyte. There is no prior art known to this examiner that establishes that one of ordinary skill in the art would have known at the time the invention was made that all/any reagent can be used as first reagent and second reagent in the claimed method to calculate a ratio of 1,5-anhydroglucitol and a first analyte.
Applicant has only shown limited correlation between the claimed first and second reagent (see claims 6-7). With only knowing limited examples, it is clear that such broad claims are not enabled by the instant specification. 
	The state of the art is that there is no art. Without any reference to any/all reagent as first/second reagent, one of ordinary skill in the art would have no way of knowing if the claimed method can be practiced with its full scope.
Thus, the claims are unduly broad and do not find proper support from the instant specification. Thus, the rejection is properly made.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653